Citation Nr: 1748057	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-26 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, secondary to service-connected PTSD.

3. Entitlement to service connection for diabetes mellitus, type II, due to exposure to herbicide agents.

4. Entitlement to service connection for peripheral neuropathy of the lower extremities, due to exposure to herbicide agents.

5. Entitlement to service connection for peripheral neuropathy of the upper extremities, due to exposure to herbicide agents.

6. Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus, type II.

7. Entitlement to service connection for dyslipidemia, secondary to diabetes mellitus, type II.

8. Entitlement to service connection for hypertension, secondary to diabetes mellitus, type II.

9. Entitlement to service connection for a cervical spine disorder.

10. Entitlement to service connection for a right shoulder disorder.

11. Entitlement to service connection for a left shoulder disorder.

12. Entitlement to service connection for arthritis (claimed as bone pain), to include as due to exposure to herbicide agents.

13. Entitlement to service connection for a bilateral hearing loss disability.

14. Entitlement to service connection for venereal disease.

15. Entitlement to an effective date prior to June 10, 2011, for the grant of service connection for PTSD.

16. Entitlement to special monthly compensation for loss of use of a creative organ.

17. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to March 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to an increased initial evaluation for PTSD, entitlement to a TDIU, and entitlement to service connection for a venereal disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An acquired psychiatric disorder was not manifest during active service and is not related to active service.

2. An acquired psychiatric disorder is not caused or aggravated by a service-connected disease or injury.
3. The Veteran did not serve in Vietnam, the inland waters of Vietnam, or in the Korean DMZ between April 1, 1968, and August 31, 1971.

4. The Veteran has not been shown to have been exposed to herbicide agents during service.

5. Diabetes mellitus, type II was not manifest during service and was not manifest within one year of separation.  Diabetes mellitus, type II is unrelated to service.

6. A neurological disorder of the upper extremities claimed as peripheral neuropathy did not manifest in service and is not attributable to service and an organic disease of the nervous system did not manifest to a compensable degree within one year of discharge from service.

7. Peripheral neuropathy of the upper extremities is not caused or aggravated by a service-connected disease or injury. 

8. A neurological disorder of the lower extremities claimed as peripheral neuropathy did not manifest in service and is not attributable to service and an organic disease of the nervous system did not manifest to a compensable degree within one year of discharge from service.

9. Peripheral neuropathy of the lower extremities is not caused or aggravated by a service-connected disease or injury.

10. The finding of dyslipidemia, or high cholesterol, is a laboratory measurement which by itself does not constitute a recognized disability for purposes of VA benefits entitlement.

11. Erectile dysfunction was not manifest during service and is unrelated to service.

12. Erectile dysfunction is not caused or aggravated by a service-connected disease or injury.
13. A right shoulder disorder was not manifest during service and arthritis was not manifest within one year of separation.  A right shoulder disorder is unrelated to service.

14. A left shoulder disorder was not manifest during service and arthritis was not manifest within one year of separation.  A left shoulder disorder is unrelated to service.

15. A cervical spine disorder was not manifest during service and arthritis was not manifest within one year of separation.  A cervical spine disorder is unrelated to service.

16. Arthritis, claimed as bone pain, was not manifest during service and was not manifest within one year of separation.  The claimed disorder is unrelated to service.

17. Hypertension was not manifest during service and was not manifest within one year of separation.  Hypertension is unrelated to service.

18. The Veteran does not have a bilateral hearing loss disability for VA purposes.

19. The Veteran does not have loss of use of a creative organ due to his service-connected disabilities.

20. On June 10, 2011, VA received an informal compensation claim for PTSD from the Veteran.


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).
2. An acquired psychiatric disorder is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).

3. Diabetes mellitus, type II was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4. Peripheral neuropathy of the upper extremities was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5. Peripheral neuropathy of the upper extremities is not proximately due to, the result of or aggravated by a service connected disease or injury.  38 C.F.R. § 3.310 (2016).

6. Peripheral neuropathy of the lower extremities was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7. Peripheral neuropathy of the lower extremities is not proximately due to, the result of or aggravated by a service connected disease or injury.  38 C.F.R. § 3.310  (2016).

8. The criteria for service connection for dyslipidemia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West. 2014); 38 C.F.R. §§ 3.303 (2016).

9. Erectile dysfunction was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

10. Erectile dysfunction is not proximately due to or aggravated by a service connected disease or injury.  38 C.F.R. § 3.310 (2016).
11. A left shoulder disorder was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

12. A right shoulder disorder was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

13. A cervical spine disorder was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

14. Arthritis was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

15. Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

16. Hypertension is not proximately due to or aggravated by a service connected disease or injury.  38 C.F.R. § 3.310 (2016).

17. A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

18. The criteria for entitlement to SMC based on loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114 (k) (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2016).

19. The criteria for an effective date prior to June 10, 2011, for the grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Arthritis, diabetes mellitus, hypertension, and organic diseases of the nervous system (including sensorineural hearing loss) are identified as "chronic" diseases under 38 USCA 1101 and 38 C.F.R. § 3.309(a).  

"For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR 3.303 (b).

Service connection is warranted on a secondary basis for "disability which is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310 (b).

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. Â§ 3.310  (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.

As discussed in further detail below, with the exception of the claimed hearing loss and acquired psychiatric disorders, the probative evidence does not show that there was a relevant in-service incurrence.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with these issues.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 
Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, specifically depression and adjustment disorder.  He has specifically claimed that these disorders are secondary to his service-connected PTSD.  The Board will address both direct and secondary theories of service connection.  

Service treatment records show no complaints, treatment, diagnosis, manifestations, or other relevant notations regarding an acquired psychiatric disorder. 

At a December 2011 VA examination, the Veteran was diagnosed with depressive disorder, in addition to service-connected PTSD.  The examination report documents the Veteran's reported stressors.  The reported stressor of participation in the evacuation of military personnel and Vietnamese refugees has been verified.  

In a January 2010 addendum medical opinion, the examiner explained that the Veteran had two distinct diagnoses, depressive disorder and PTSD.  The examiner explained that these disorders were distinct and did not relate the Veteran's depressive disorder to service.  In addition, the examiner distinguished the Veteran's depressive disorder from his PTSD.

The Board assigns greater probative value to the objective evidence of record, to include service treatment records and the VA examination.  There is no evidence of an acquired psychiatric disorder or relevant manifestations while in service.  The Veteran has not submitted any medical evidence suggesting a link between his service and an acquired psychiatric disorder other than PTSD, and the VA examiner specifically determined that the Veteran's depressive disorder was not related to his service.

The medical evidence of record shows no indication that the Veteran has a psychiatric disorder other than PTSD, to include depressive disorder, related to service.  We also note that psychosis is not shown within a year of discharge.  3.309(a).
For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder on a direct basis.  

Regarding the Veteran's assertion that his acquired psychiatric disorders are secondary to service-connected PTSD, he has not submitted any competent evidence supporting this assertion.  The VA examiner distinguished the Veteran's PTSD and depressive disorder as two distinct diagnoses and did not find that there was a connection between either one.

In short, the Veteran has provided no evidence beyond a bare assertion that his service-connected PTSD causes or aggravates his other claimed acquired psychiatric disorders.  

With respect to both the Veteran's assertions of direct and secondary service connection for an acquired psychiatric disorder, the Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his diagnosed depressive disorder or any other psychiatric disorder to his service-connected PTSD.  He has provided no substantive evidence of a medical link between his claimed acquired psychiatric disorders and service, or alternatively, between such disorder and his service-connected PTSD, and such as to warrant service-connection under 38 C.F.R. § 3.310.  The medical evidence shows that the Veteran's depressive disorder is not related to service or his PTSD.  No competent medical opinions suggesting otherwise have been presented.  The Board finds that the lay statements of record are outweighed by the VA examiner's opinion that the depressive disorder is unrelated to service and the Veteran's PTSD.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed depressive disorder or any other claimed psychiatric disorder, other than PTSD, is directly related to service, or in the alternative, secondary to service-connected PTSD or other service-connected disability, and the claim must be denied.  The preponderance of the evidence is against the claims and service connection for an acquired psychiatric disorder must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities Claimed Secondary to Herbicide Exposure

The Veteran has specifically asserted that his diabetes mellitus, peripheral neuropathy of the upper and lower extremities, hypertension, and claimed bone pain (arthritis) are the result of in-service exposure to an herbicide agent.  The Veteran asserts that such exposure took place while serving on the USS Cochrane and during one week of service in the Republic of Korea in 1975.  He has not claimed that these conditions are otherwise related to service.

If a Veteran was exposed to herbicide agents during service, certain listed diseases are presumptively service-connected.  38 C.F.R. § 3.307 (a)(6)(iii); 38 C.F.R. § 3.309 (e).  These include diabetes mellitus, type II, and early onset peripheral neuropathy.  While hypertension and arthritis are not specifically identified, the provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that exposure to herbicides led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (f). 

The Veteran's service personnel records reflect that he served aboard the USS Cochrane (DDG-21) between March 1, 1975 and March 15, 1977.  The USS Cochrane was a Charles F. Adams-class guided missile destroyer.  

Agent Orange was often directly applied to the water surface of inland rivers, streams, and delta areas and on riverbanks; and aborted missions resulted in a release of herbicides over waters.  Accordingly, Veterans who served on vessels in the inland waterways of Vietnam (also referred to as "brown water") are presumed to have been exposed to herbicides for VA purposes; however, Veterans who served in offshore waterways (also referred to as "blue water") do not automatically have presumptive exposure.  Moreover, a court decision, Gray v. McDonald, 27 Vet. App. 313 (2015), directed VA to reevaluate its definition of inland waterways, to include whether Da Nang Harbor should be considered in an inland waterway.  A list of ships that operated in the inland waterways of Vietnam has been compiled. See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp. 

In order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307 (a)(6)(iii).  See Haas v. Peake, 525 F.3d at 1187-1190.  The Board notes that the USS Cochrane is not listed as a vessel associated with service in Vietnam and exposure to herbicide agents. 

Consistent with the Court's order in Gray, VA undertook a review of the classification of Vietnam-area harbors.  "Inland waterways" are classified as fresh water rivers, streams, and canals, and similar waterways; and VA considers inland waterways to end at their mouth or junction to other offshore water features. M21-1, IV.ii.1.H.2.a. "Offshore waters" are classified as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  M21-1, IV.ii.1.H.2.b. 

There is no evidence that the USS Cochrane was ever deployed to the inland waterways, bays and harbors of Vietnam during the Veteran's period of service, and therefore whether service in any of those areas constitutes in-country service is not relevant to the current appeal.  See Gray v. McDonald, 27 Vet. App. 313 (2015). Thus, the Veteran's service aboard the USS Cochrane does not qualify as service in the country of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii); VAOPGCPREC 27-97.

In addition, the evidence does not reflect that the Veteran set foot on land in Vietnam.  There is nothing in the service personnel records to indicate that the Veteran set foot in Vietnam.  A memorandum from the JSRRC indicates that there was a formal finding of lack of information required to corroborate exposure to Agent Orange in the Republic of Vietnam.  

With regard to the Veteran's assertion that he was exposed to herbicide agents during one week of service in Korea, such service is not documented in personnel records.  Regardless, the Veteran's claimed week of service in Korea in 1975 would not meet the requirements of 38 C.F.R. § 3.307 (a)(6)(iv), as it would not have been between April 1, 1968, and August 31, 1971.  Furthermore, the Veteran did not assert that the he served in or around the Korean DMZ.  A memorandum from the JSRRC confirms that there is no evidence of service in Korea.

The Veteran is competent to testify as to his observations.  Jandreau, supra.  However, the Veteran's claim that he was exposed to an herbicide agent while serving aboard the USS Cochrane and while in Korea have not been verified and are on their face, speculative.  He did not indicate that he directly observed anything that indicated that he was exposed to herbicide agents.  In addition, the Veteran lacks the expertise to opine that any such experiences indicate the presence of herbicide agents onboard the USS Cochrane or exposure to Agent Orange or other herbicides at any point during service.  We conclude that the Veteran has not established an adequate factual foundation for establishing exposure to an herbicide agent.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As the preponderance of the evidence shows that the Veteran was not exposed to an herbicide agent during service, the basis of his service connection claims for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, hypertension, and arthritis is not shown.  

Having considered the entirety of the evidence of record, beyond the assertion of exposure to an herbicide agent, there is no reliable evidence linking the Veteran's diabetes mellitus, peripheral neuropathy of the upper and lower extremities, hypertension, or arthritis to service.  The contemporaneous records establish that all of the disorders were first manifest many years after separation.  We find the contemporaneous records to be far more probative and credible than any assertion of continuity and treatment.  The Board again notes that the Veteran's sole assertion has been that these disorders are related to exposure to herbicide agents and he has not provided an alternative theory.  

Here, these disorders were not "noted" during service within the meaning of section 3.303(b).  Service treatment records do not show a combination of manifestations sufficient to identify the disease entities, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that these disorders were manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.

There is no showing of continuity for any of these disorders and the Veteran has not asserted as much.  The Veteran was not shown to have diabetes mellitus, peripheral neuropathy (organic disease of the nervous system), hypertension, arthritis, or any relevant disorder in service and did not have characteristic manifestations of such disorders until many years after discharge. 

The more probative evidence establishes that he did not have diabetes mellitus, peripheral neuropathy (organic disease of the nervous system), hypertension, or arthritis during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of these disorders is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.


Disabilities Claimed Secondary to Diabetes Mellitus

In the Veteran's July 2011 compensation claim, he specifically asserted that his hypertension, dyslipidemia, and erectile dysfunction were secondary to his diabetes mellitus, type II.  To the degree that he has asserted that peripheral neuropathy of the upper and lower extremities is  secondary to diabetes mellitus, the Board will also address that.

As noted above, the Board has determined that service connection for diabetes mellitus, type II is not warranted.  As a result, there is no basis for service connection under the provisions of 38 C.F.R. § 3.310 for these disorders.  The Veteran has not asserted that they are secondary to any service-connected disability and the evidence does not suggest as much.  In addition, the Veteran has not asserted a direct connection between these disorders and his service (other than the previously discussed herbicide exposure), and the evidence does not show that they are.  As previously addressed, hypertension and peripheral neuropathy were not "noted" during service within the meaning of section 3.303(b).  Erectile dysfunction is not a "chronic disease" under 38 C.F.R. § 3.309(a).  

Furthermore, dyslipidemia, or elevated cholesterol, in and of itself is not a recognized disability for VA compensation purposes, but rather, a mere laboratory finding.  See 61 Fed. Reg. 20,440 -20,445(May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results rather than disabilities, and are therefore not appropriate entities for the rating schedule to address).  The evidence of record does not show that any disability, manifested by dyslipidemia, has been diagnosed.

The law restricts claims for service connection to that which involves a current qualifying disability.  Moore v. Nicholson, 21 Vet. App. 211 (2007), Francisco v. Brown, 7 Vet. App. 55 (1994) (compensation for service-connected injury is limited to those claims which show a present disability); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). 

Therefore, the Veteran cannot establish service connection for dyslipidemia. 

The preponderance of the evidence is against the claims and service connection for these disorders must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine and Bilateral Shoulders

The Veteran asserts that while serving aboard the USS Cochrane in 1976, a cable broke and struck the Veteran across the back and shoulders, causing his currently diagnosed intervertebral disc syndrome of the cervical spine, osteoarthritis of the left shoulder, and claimed right shoulder disorder.  

Service treatment records do not document any relevant complaints, treatment, diagnosis, or other manifestations of a shoulder or cervical spine disorder.  There is no documentation with respect to treatment for the incident described by the Veteran.  

The first objective medical evidence of intervertebral disc syndrome of the cervical spine is a May 2007 diagnosis.  A displaced left humeral head of the left shoulder was first documented in March 2007 and a January 2008 MRI showed arthritis of the left shoulder.  A January 2011 x-ray of the right shoulder was normal.  

There is no competent evidence of record linking the cervical spine disorder, left shoulder disorder, or claimed right shoulder disorder to the Veteran's military service.  The Veteran is competent to report that he was hit by a cable while in service, but the record does not indicate that the Veteran received any treatment as  a result.  The Veteran has not submitted any evidence linking the reported in-service incident to his current claimed disorders.

Upon review, the Board concludes that entitlement to service connection for bilateral shoulder disorders and a cervical spine disorder is not warranted.  The only evidence of an in-service event is the Veteran's post-service report of in-service incident, first reported in his June 2011 compensation claim.  There is no indication that the Veteran's current claimed shoulder and cervical spines disorders are related to the reported in-service incident or otherwise to his active service.  Overall, there is no reliable evidence that indicates that the Veteran's current left shoulder and cervical spine disorder, which were first identified in 2007, or his claimed right shoulder disorder, are related to his active service that ended in 1977.

With respect to the Veteran's assertion that his current disorders are related to his reported in-service incident, the Board finds that the Veteran is not competent to address the issue of whether these disorders are related to his active service as this is a complex medical question beyond the competence of a lay person.  See Jandreau, supra.  In this regard, the Veteran has not stated that a competent medical professional had stated that such an etiological relationship existed or that a competent medical professional diagnosed with him with a relevant disorder during service or in the immediate aftermath.  In other words, there are no Jandreau type exceptions.

Here, these claimed shoulder and cervical spine disorders were not "noted" during service within the meaning of section 3.303(b).  Service treatment records do not show a combination of manifestations sufficient to identify the disease entities, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that these disorders were manifest to a compensable degree within one year of separation.  38 C.F.R. §§ 3.307; 3.309.

There is no showing of continuity for any of these disorders and the Veteran has not asserted as much.  The Veteran was not shown to have arthritis of the shoulders or cervical spine, or any relevant disorder in service and did not have characteristic manifestations of such disorders until many years after discharge. 

The more probative evidence establishes that he did not have arthritis of the shoulders or cervical spine, or any relevant disorder during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of these disorders is unrelated to service.  The preponderance of the evidence is against the claims and service connection for cervical spine and bilateral shoulder disorders must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss Disability

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

At the Veteran's April 2014 VA audiological examination, the examiner determined that she could not test the Veteran's puretone thresholds accurately.  The examiner explained that testing could not be done because the "responses were too inconsistent to record."  The examiner did complete speech discrimination (Maryland CNC) testing and determined that it was appropriate for the Veteran.  Scores of 96 percent were documented bilaterally.  The Veteran has not asserted that his hearing acuity was worsened since this examination.

Based on this medical evidence, the Veteran's bilateral auditory acuity is not considered a disability for VA purposes.  Puretone threshold testing was not able to be performed at the VA examination, however, the Veteran has not submitted any private medical evidence documenting hearing thresholds in either ear of 40 decibels or greater at frequencies of 500, 1000, 2000, 3000 or 4000 Hertz, nor have his auditory thresholds been 26 decibels or greater at any three of the measured frequencies.  Finally, his speech recognition scores have at no point been less than 94 percent in either ear.  As none of the necessary criteria have been met, the Board finds that the Veteran's bilateral hearing loss is not disabling for VA purposes.  38 C.F.R. § 3.385.  As such, service connection for a bilateral hearing loss disability cannot be granted on any basis.  38 C.F.R. §§ 3.303, 3.309; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of a current disability, there can be no grant of service connection under the law).

The preponderance of the evidence weighs against a finding that the Veteran has bilateral hearing loss considered disabling for VA purposes.  The preponderance of the evidence is against the claim and service connection for a bilateral hearing loss disability must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Special Monthly Compensation Creative Organ

VA provides special monthly compensation (SMC) if a Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114 (k).  

The Veteran asserts that he has erectile dysfunction as a result of disabilities which he believes should be service-connected, specifically diabetes mellitus.  The Board notes that as explained above, the Veteran is not service-connected for diabetes mellitus or erectile dysfunction. 

The available medical evidence does not indicate that the Veteran's erectile dysfunction is related to any service-connected disability.  The Veteran has not submitted any competent evidence suggesting otherwise.

The Board finds that SMC on the basis of loss of use of a creative organ is not warranted.  The evidence fails to indicate that the Veteran's erectile dysfunction is in any way related to his service-connected disabilities.

IV. Earlier Effective Date Service Connection PTSD

The current effective date of service connection for the Veteran's PTSD is June 10, 2011.  The Veteran contends that an earlier effective date is warranted.

"Unless specifically provided otherwise...the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110 (a).  "The effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110 (b)(1). 

 A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1 (p). 

Effective dates are based upon a variety of factors, to include when a claim is received, whether the claim was received within one year of separation from service and whether the issue is impacted by a liberalizing law of VA issue.  Based on a careful review of the record, the Board finds that a compensation claim for PTSD was not received by VA prior to June 10, 2011.

The Veteran was discharged from service in March 1977.  He did not file a claim for compensation until decades after separation from service.  In a June 10, 2011 communication, the Veteran filed an informal compensation claim for PTSD.  A formal claim was then submitted in July 2011.  There is no evidence of a compensation claim for PTSD, either formal or informal, prior to June 10, 2011.
Stated differently, the original claim for compensation for any benefit was received on June 10, 2011.  38 U.S.C.A. § 5110 (a).   

In this case, the Veteran separated from service in 1977.  As he did not file a claim until more than one year after 1977, the exception found at 38 U.S.C.A. § 5110 (b) is not applicable.  As there was no communication from the Veteran evincing intent to apply for compensation for a psychiatric disorder prior to June 10, 2011, an earlier effective date is not warranted.  The Board points out that there are no earlier communications pertaining to the service-connected PTSD. Thus, an earlier effective date based on a prior, pending, unadjudicated claim is unavailable.  Id.  
In addition, entitlement to service connection for PTSD was not based on any act or administrative issue, see 38 U.S.C.A. § 5110 (g), 38 C.F.R. § 3.114, and an earlier effective date is therefore not warranted on this basis.  

Therefore, under the laws and regulations pertaining to effective dates, June 10, 2011, is the appropriate effective date for the grant of entitlement to entitlement to service connection for PTSD.  Stated differently, in this case, the effective date of the grant of compensation is based upon the date of the receipt of the original claim. 38 U.S.C.A. § 5110 (a).

The preponderance of the evidence is against an effective date prior to June 10, 2011, for the grant of entitlement to service connection of PTSD, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1991).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, secondary to service-connected PTSD is denied.

Entitlement to service connection for diabetes mellitus, type II, due to exposure to herbicide agents is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities, due to exposure to herbicide agents is denied.

Entitlement to service connection for peripheral neuropathy of the upper extremities, due to exposure to herbicide agents is denied.

Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus, type II is denied.

Entitlement to service connection for dyslipidemia, secondary to diabetes mellitus, type II is denied.

Entitlement to service connection for hypertension, secondary to diabetes mellitus, type II is denied.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to service connection for arthritis (claimed as bone pain), to include as due to exposure to herbicide agents is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to an effective date prior to June 10, 2011, for the grant of service connection for PTSD is denied.

Entitlement to special monthly compensation for loss of use of a creative organ is denied.



REMAND

Increased Rating PTSD 

The Veteran's most recent VA psychiatric examination was in December 2011.  At the Veteran's August 2016 Board hearing, he specifically asserted that the symptoms associated with his PTSD had worsened since this examination.  In light of these assertions of worsening symptoms, a remand for a contemporaneous examination is necessary.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).
TDIU

The claim for a TDIU is inextricably intertwined with the increased rating claim for PTSD and must therefore be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Service Connection Venereal Disease

The Veteran has not been afforded a VA examination regarding his service connection claim for venereal disease.   A review of service treatment records documents March 1975 treatment for "yellowish" urethral discharge and burning sensation on urination.  The assessment noted that it resembled gonorrhea and medication was prescribed.  Given this in-service documentation of treatment for a venereal disease and the Veteran's assertions, the Board finds that there is sufficient evidence to warrant a VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79  (2006).  

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran requesting that he identify any additional private treatment records for his claims being remanded.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

2. Obtain any updated VA treatment records.

3. Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his PTSD.

4. Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of his claimed venereal disease. 

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed venereal disease is causally or etiologically related to the Veteran's periods of active service.

A complete rationale for any opinion expressed should be provided in a report.  The Veteran is competent to report symptoms and treatment, and his reports must be taken into account, along with the other evidence of record.

5. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal, including the claim of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


